                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 IN RE THE WENDY’S COMPANY                   :       Case No. 1:16-cv-1153
 SHAREHOLDER DERIVATIVE                      :
 ACTION                                      :       Judge Timothy S. Black

             ORDER GRANTING IN PART AND DENYING IN PART
            MOTION FOR LEAVE TO CONDUCT DISCOVERY (Doc. 73)

       This civil case is before the Court on Plaintiff/Objector Thomas Caracci’s motion

for leave to conduct discovery (Doc. 73), and the parties responsive memoranda (Docs.

76, 77, 78).

                                   I. BACKGROUND

       A.      History Leading to Motion for Leave to Conduct Discovery

       This case is a shareholder derivative action arising out of cyber-attacks suffered by

certain The Wendy’s Company (the “Company”) franchises in 2016. The Court has

previously provided a detailed factual and procedural history of this case when

preliminarily approving the settlement agreement and approving the substance of the

proposed notice of the settlement to other shareholders. (Doc. 72 at 1–9). That factual

and procedural history provide the background leading to the current motion for leave to

conduct discovery. The Court reincorporates the entirety of that factual and procedural

history here. (Id.)

       In very brief summation, and to provide context for this current Order, two

Company shareholders filed derivative actions following the cyber-attacks – Plaintiffs

James Graham and Thomas Caracci. Counsel for the two Plaintiffs fought over lead
counsel. Before the Court appointed lead counsel, Graham, Caracci, nonparty Michael

Coahn (another shareholder), and Defendants (various officers and directors of the

Company) attempted to resolve the case.

       Graham, Caracci, Coahn, and Defendants agreed to a two-part mediation in

May/June 2017, during which the parties would engage in an information session

followed by a negotiation session. The information session occurred in July 2017.

During that session Defendants provided confidential documents to the shareholders.

After that session, Caracci’s counsel provided an attorney fee disclosure to Defendants

pursuant to Rule VII of this Court’s Civil Procedures standing order. Defendants raised

concerns with Caracci’s disclosure, which indicated his counsel had already incurred over

$525,000 in attorney fees and costs. Due to Defendants’ concerns with the amount of

attorney fees, the negotiation session never occurred.

       In August 2017, Coahn’s counsel reached out to counsel for Graham and Caracci

to try and reopen settlement discussions with all shareholder counsel working as equals.

Graham’s counsel agreed; Caracci’s counsel did not. In December 2017, Graham and

Coahn sent a settlement demand to Defendants, without Caracci. Upon receipt of this

demand, Defendants, Graham, and Coahn agreed to try mediation again. Defendants

informed Caracci’s counsel of the mediation, but Caracci did not seek to participate.

       In February 2018, Graham, Coahn, and the Defendants reached a material

settlement agreement. The Court then appointed Graham’s counsel as lead counsel. In re

Wendy’s Co., No. 1:16-CV-1153, 2018 WL 6605394, at *1 (S.D. Ohio Dec. 17, 2018).

Graham moved for preliminary approval of a settlement agreement – to which Caracci


                                             2
objected. The crux of Caracci’s objections was that Graham, Coahn, and Defendants

colluded when settling.

       The Court considered each of Caracci’s collusion arguments when deciding the

motion for preliminary approval of the settlement agreement, and found no argument

persuasive. (Doc. 72 at 15–24). The Court also considered a request by Caracci’s to

conduct additional discovery. (Id. at 26). The Court concluded that, although the

settlement agreement was preliminarily approved and the proposed notice submitted by

Graham was approved in substance, the proposed notice would not be issued until after

Caracci had an opportunity to file a motion for leave to conduct discovery. (Id.)

       B.     Discovery Sought by Caracci

       Caracci used his opportunity and moved for leave to conduct discovery. (Doc.

73). In his memorandum in support of his motion for leave, Caracci states that:

              Plaintiff Caracci – and the Court – should have access to
              information regarding[:] (1) what was done in relation to the
              specific information requests [sent from Caracci to
              Defendants both before and after the preliminary settlement],
              (2) any other confirmatory discovery that may have been
              conducted, and/or (3) any expert-crafted proposed
              improvements in advance of Plaintiff Graham and Coahn
              agreeing to the proposed settlement and thereafter advocating
              for its approval.

(Doc. 73-1 at 4; see also Doc. 78 at 2). To achieve this end, Caracci attaches to his

motion for leave certain discovery requests he seeks to propound to Graham, Defendants,

and the Weiser Law Firm (Coahn’s counsel). (Docs. 73-2–73-6). These discovery

requests were originally issued by Caracci before the Court ordered preliminary approval

of the settlement. (Docs. 73-1 at 1). Caracci states this discovery was propounded to


                                             3
bolster his collusion arguments. (Docs. 73-1 at 2). However, now, although he is

seeking the same discovery, Caracci suggests that the discovery is “narrowly tailored to

investigate the fairness and adequacy of the proposed settlement.” (Doc. 73-1 at 5). In

order to “narrowly tailor” the discovery, Caracci “limits” his previous requests to the

following:1

            Exhibit No.   Document Title                             Request Nos.
            A (Doc. 73-2) Interrogatories to Plaintiff               1-9, 12, 14 and 15
                          Graham

            B (Doc. 73-3)     Request for Production to Plaintiff 1-10, 13-15
                              Graham

            C (Doc. 73-4)     Interrogatories to Defendants          1-4, 8-10

            D (Doc. 73-5) Request for Production to                  1-2, 4, 7-9
                          Defendants

            E (Doc. 73-6)     Request for Production, Weiser         1-4, 8-9
                              Law Firm 2


         When reviewing the discovery requests, the Court notes that the requests are much

broader than the three categories of information argued by Caracci in his motion. Thus,

having reviewed the discovery requests, and for the purposes of this Order, the Court

categorizes the above requests into seven groups (the first three of which were identified

by Caracci in his motion):



1
 Caracci’s “limiting” eliminates three interrogatories and two requests for production
propounded to Graham, three interrogatories and three requests for production propounded to
Defendants, and three requests for production propounded to Weiser.
2
    The discovery sent to Weiser, a nonparty to the action, was issued via subpoena. (Doc. 73-6).

                                                  4
          1.     “Response to Caracci’s Information Requests,” or specifically what
                 Defendants did in response to Caracci’s specific information requests (Doc.
                 73-1 at 4; Doc. 78 at 2). 3

          2.     “Confirmatory Discovery,” or discovery used by class counsel to determine
                 that the proposed settlement is fair and adequate. (Doc. 73-1 at 4; Graham
                 Interrogatory No. 14; Graham Requests No. 7 and 14; Defendants
                 Interrogatory No. 9; and Defendants Request No. 8).

          3.     “Expert Cybersecurity Discovery,” or discovery seeking information
                 related to cybersecurity experts. (Doc. 73-1 at 4; Graham Interrogatory No.
                 4; and Defendants Interrogatory No. 4).

          4.     “Settlement Process Discovery,” or discovery seeking information related
                 to settlement negotiations, values and considerations of the parties when
                 reaching the settlement, the settlement agreement, and the proposed notice.
                 (Graham Interrogatories Nos. 1-3, and 7-9; Graham Requests Nos. 1-2, and
                 9-10; Defendants Interrogatories Nos. 1-3, and 8; and Defendants Requests
                 Nos. 1-2).

          5.     “Section 220 Discovery,” or discovery related to utilizing a books and
                 records investigation as a Company shareholder pursuant to 8 Del. C.
                 § 220. (Graham Interrogatories Nos. 5-6, and 12; Graham Requests Nos. 3-
                 6, and 13; and Defendants Request No. 7).

          6.     “Rule VII Discovery,” or discovery seeking information related to
                 disclosure of attorney fees pursuant to this Court’s Civil Procedure Rule
                 VII. (Graham Request No. 8; and Defendants Request No. 4). 4

          7.     “Weiser Discovery,” or all discovery propounded to nonparty the Weiser
                 Law Firm. (Weiser Requests Nos. 1-4, and 8-9).

                                  II. STANDARD OF REVIEW

          There is a three-step process to approving derivative action settlements: (1) “the

court must preliminarily approve the proposed settlement;” (2) “members of the class

must be given notice of the proposed settlement;” and (3) “after holding a [fairness]


3
 After review of the discovery requests, there are no requests propounded by Caracci that
actually seek this information from Defendants (or Graham).
4
    For the first time on reply, Caracci discusses his Rule VII requests. (Doc. 78 at 5).

                                                   5
hearing, the court must give its final approval of the settlement.” Robinson v. Ford

Motor Co., No. 1:04-CV-844, 2005 WL 5253339, at *3 (S.D. Ohio June 15, 2005) (citing

Williams v. Vukovich, 720 F.2d 909, 921 (6th Cir. 1983)).

              A fairness hearing contains several procedural safeguards:
              Parties to the settlement must proffer sufficient evidence to
              allow the district court to review the terms and legitimacy of
              the settlement; class members may object to the proposed
              settlement on the record and class members have a right to
              participate in the hearing. In satisfying these requirements, a
              district court has wide latitude. It may limit the fairness
              hearing to whatever is necessary to aid it in reaching an
              informed, just and reasoned decision and need not endow
              objecting class members with the entire panoply of
              protections afforded by a full-blown trial on the merits.

Int’l Union, United Auto., Aerospace, & Agr. Implement Workers of Am. v. Gen. Motors

Corp., 497 F.3d 615, 635 (6th Cir. 2007) (citations and quotations omitted) (emphasis

added).

       Within the terms of the fairness hearing, an objector may seek additional

discovery. “An objector’s request to conduct additional discovery is left to the sound

discretion of the court.” Vaughn v. Am. Honda Motor Co., No. CIVA 2:04-CV-142 TJW,

2007 WL 2220924, at *2 (E.D. Tex. July 31, 2007). “Objecting class members also do

not have a vested ‘entitle[ment] to discovery.’” Int’l Union, United Auto., 497 F.3d at

635 (quoting In re Gen. Tire & Rubber Co. Securities Litig., 726 F.2d 1075, 1084 n. 6

(6th Cir.1984)). “[T]he purpose of settlement-related discovery ‘is to ensure that the

[district court] has sufficient information’ to enable it to approve the settlement. Herrera

v. Charlotte Sch. of L., LLC, 818 F. App’x 165, 178 (4th Cir. 2020) (quoting In re

Checking Account Overdraft Litig., 830 F. Supp. 2d 1330, 1337 (S.D. Fla. 2011)).


                                             6
       Moreover, “settlement-related discovery often delays settlement, introduces

uncertainty, and might be undertaken primarily to justify an award of attorneys fees to

objector’s counsel, thereby justifying a higher standard.” Id. (quotation omitted) (citing

MANUAL FOR COMPLEX LITIGATION (FOURTH) § 21.643 (2004)). “While objectors are

entitled to meaningful participation in the settlement proceedings…and leave to be

heard…they are not automatically entitled to discovery or ‘to question and debate every

provision of the proposed compromise.’” In re Gen. Tire & Rubber, 726 F.2d at 1084 n.

6 (citations omitted). “A district court, moreover, need grant objectors discovery only if

they can make a colorable claim that the settlement should not be approved.” Int’l

Union, United Auto., 497 F.3d at 635 (citing Geier v. Alexander, 801 F.2d 799, 809 (6th

Cir. 1986). 5 “To allow the objectors to disrupt the settlement on the basis of nothing

more than their unsupported suppositions would completely thwart the settlement

process.” Grier, 801 F.2d at 809 (internal quotation marks omitted).

                                        III. ANALYSIS

       This case is venturing into the second and third stages of settlement approval:

sending notice to other Company shareholders and conducting a fairness hearing.

However, this action is in a unique situation in which a party – Plaintiff Caracci – seeks



5
  Before approving a settlement, a district court must conclude that it is “fair, reasonable, and
adequate.” Fed. R. Civ.P. 23(e)(1)(C); see Fed. R. Civ. P. 23(e)(1)(A). “Several factors guide
the inquiry: (1) the risk of fraud or collusion; (2) the complexity, expense and likely duration of
the litigation; (3) the amount of discovery engaged in by the parties; (4) the likelihood of success
on the merits; (5) the opinions of class counsel and class representatives; (6) the reaction of
absent class members; and (7) the public interest.” Int’l Union, United Auto., 497 F.3d at 631
(citations omitted). A “colorable claim” that a settlement should not be approved would result in
the objector attacking one of these factors.

                                                 7
settlement-related discovery before notice is sent to other shareholders. And, although

Caracci has been involved in the litigation since the onset, Caracci is now an objector to

the settlement. Accordingly, this Court need only grant Carracci’s discovery if he can

make a colorable claim that the settlement should not be approved. 6 And, the Court can,

it its discretion, grant Caracci leave to seek all, none, or some of the discovery he

requests to propound to Graham, Defendants, and Weiser.

       The Court will consider Caracci’s arguments in support of his motion for leave to

conduct discovery within each of the seven categories of discovery listed, supra.

               1.     Response to Caracci’s Information Requests

       In his motion, Caracci contends that he “should have access to information

regarding what was done in relation to the specific information requests.” (Doc. 73-1 at

4). These “specific information requests” were, according to Caracci, sent to Defendants

via letter after the information session – the one mediation session in which Caracci

participated – and in Caracci’s settlement demand to Defendants – notably sent after a

material settlement agreement was reached. (Id.) Caracci argues this information is

necessary for him to determine whether the settlement is fair and adequate. (Id.) Caracci

does not contend that these information requests were sent to Graham or Coahn.

6
  Although the Sixth Circuit uses the “colorable claim” analysis, Caracci does not argue that he
has a “colorable claim” to the discovery he seeks leave to propound, instead using a three criteria
test used by other district courts when assessing whether an objector is entitled to discovery:
(1) the nature and amount of previous discovery; (2) the reasonable basis for the evidentiary
requests; and, (3) the number and interests of objectors.” In re Domestic Air Transp. Antitrust
Litig., 144 F.R.D. 421, 424 (N.D. Ga. 1992) (quoting HERBERT B. NEWBERG, NEWBERG ON
CLASS ACTIONS (SECOND) § 11.56 at 476 (1985)). Moreover, Caracci only argues that the
second criteria is relevant in this instance – that he has a reasonable basis for the discovery
requests. The Court construes his “reasonable basis” arguments as support for why Caracci
contends he has a colorable claim for the discovery.

                                                 8
       After reviewing Caracci’s proposed discovery requests, none of the requests

actually seek information concerning what Defendants did in response to these requests.

However, in Defendants’ response to Caracci’s motion for leave to conduct discovery,

Defendants agreed to produce what, if any, non-privileged material is in Defendants’

possession, custody, or control that is “responsive to Caracci’s allegation that he ‘should

have access to information regarding what was done in relation to [his] specific

information requests.’” (Doc. 77-2 (quoting Doc. 73-1 at 4)).

       Accordingly, given that Defendants agree to this discovery, the Court, in its

discretion, GRANTS Caracci leave to conduct such discovery. Defendants (only)

SHALL produce non-privileged, responsive documents concerning what was done in

relation to Caracci’s specific information requests, to the extent that information has not

already been provided to Caracci.

               2.     Confirmatory Discovery

       Caracci also argues he should be given access to “any other confirmatory

discovery that may have been conducted.” (Doc. 73-1 at 4). Caracci acknowledges that

he already has reviewed the Section 220 materials, as well as the materials provided by

the Company during settlement negotiations. However, he suggests that if additional,

Confirmatory Discovery was conducted after he stopped participating in the settlement

discussions, he should be provided such Confirmatory Discovery. 7




7
  Defendants, in their response to Caracci’s motion for leave, agree to produce such information
to Caracci. (Doc. 77 at 2).

                                                9
       The Court agrees that Caracci should be provided the Confirmatory Discovery

used by lead plaintiff Graham. MANUAL FOR COMPLEX LITIGATION (FOURTH) § 21.643

(2004) (“Parties to the settlement agreement should generally provide access to discovery

produced during the litigation phases of the class action (if any) as a means of facilitating

appraisal of the strengths of the class positions on the merits.”). See also In re Cmty.

Bank of N. Virginia, 418 F.3d 277, 316 (3d Cir. 2005) (discovery conducted by lead

counsel should be made available to objectors).

       Accordingly, Caracci’s motion for leave to conduct Confirmatory Discovery is

GRANTED. The Court ORDERS Graham and Defendants to respond to the

Confirmatory Discovery (Graham Interrogatory No. 14; Graham Requests No. 7 and 14;

Defendants Interrogatory No. 9; and Defendants Request No. 8), to the extent this

information has not already been provided to Caracci. When responding to these

discovery requests, Graham and Defendants shall identify who assisted with responding

to the requests. (Graham Interrogatory No. 15; Defendants Interrogatory No. 10). 8

       However, when reaching this conclusion, the Court is not opening the door for

Caracci to conduct his own confirmatory discovery. In other words, Caracci is not

granted leave to propound any additional discovery beyond the discovery the Court is


8
  Graham Interrogatory No. 15 and Defendants Interrogatory No. 10 seek the identity of those
persons who assisted with responding to the interrogatories. Similar to these requests, Graham
Request No. 15 and Defendants Request No. 9 seek: “Documents sufficient to identify all
custodians whose records were searched or otherwise assisted in the production of documents,
ESI, or other things responsive to these Requests.” Caracci is DENIED leave to propound these
requests. Of the discovery actually propounded by Caracci, Graham and Defendants are only
ordered to provide Confirmatory Discovery documents, and, because the Confirmatory
Discovery already exists, responding to these requests will not require searching through
custodian files. Accordingly, these requests are purposeless.

                                              10
ordering in this decision, supra and infra.

               3.     Expert Cybersecurity Discovery

       In his motion, Caracci last contends that he is entitled to information related to

what, if any, cybersecurity expert analysis was considered when reaching the settlement.

(Doc. 73-1 at 4). Defendants agree to produce this information. (Doc. 77 at 2).

       The Court agrees that this information may assist when determining whether the

settlement is fair and adequate, given this derivative action is based on a cyberattack and

a part of the settlement includes cybersecurity protections by the Company. 9

       Accordingly, Caracci’s motion for leave to conduct Expert Cybersecurity

Discovery is GRANTED. The Court ORDERS Graham and Defendants to respond to

the Expert Cybersecurity Discovery (Graham Interrogatory No. 4; and Defendants

Interrogatory No. 4), to the extent this information has not already been provided to

Caracci. When responding to these discovery requests, Graham and Defendants shall

identify who assisted with responding to the requests. (Graham Interrogatory No. 15;

Defendants Interrogatory No. 10).

       The Court next moves into the categories of discovery identified by the Court in

Caracci’s discovery requests, but not explicitly argued by Caracci in his motion.


9
  As part of the cybersecurity discovery, Caracci also argues that he should be given access to the
Technology Committee Charter. (Doc. 73-1 at 5). The Technology Committee Charter is part of
the settlement agreement and is an act by the Company to develop its cybersecurity and protect
against future attacks. Originally, the charter was not going to be produced until days before the
proposed date of the settlement hearing. (Id.) The Court agrees that Caracci should be given
access to the charter; however, according to Graham, the Technology Committee Charter has
since been established. (Doc. 81). Thus, Caracci likely already has access to the charter. In the
event Caracci does not have a copy of the Technology Committee Charter, Graham SHALL
provide a copy to Caracci.

                                                11
              4.     Settlement Process Discovery

       Caracci seeks broad discovery into the settlement process – such as settlement

communications, discussions between the parties, information on the value Graham gave

certain considerations in the settlement, and why and/or how certain settlement decisions

(including the proposed notice) were made. In essence, Caracci seeks a play-by-play of

all of the settlement discussions during which he was not a part, claiming that Graham

“may not have fully understood” the value of the derivative claims and rushed into

settlement. (Doc. 78 at 3). Thus, Caracci contends, discovery into the settlement process

is appropriate and related to the fairness and adequacy of the settlement. (Id.)

       The Court is not persuaded by Caracci’s thinly-veiled attempt to argue that

discovery into the settlement process is necessary to assess the fairness and adequacy of

the settlement. Caracci is not entitled to seek discovery “to question and debate every

provision of the proposed compromise.” In re Gen. Tire & Rubber, 726 F.2d at 1084 n.

6. Moreover, the Court considers these requests as another attempt by Caracci to bolster

his collusion arguments. “Discovery into the settlement-negotiation process should not

be allowed unless objectors make ‘a preliminary showing of collusion or other improper

behavior.’” Vaughn, 2007 WL 2220924 at *2 (citing MANUAL FOR COMPLEX

LITIGATION (FOURTH) § 21.643). This Court already has considered at length – and

rejected – Caracci’s extensive collusion arguments. (Doc. 72 at ). The Court finds it

unnecessary to reiterate that analysis here.




                                               12
       Accordingly, Caracci is DENIED leave to propound his Settlement Process

Discovery. (Graham Interrogatories Nos. 1-3, and 7-9; Graham Requests Nos. 1-2, and

9-10; Defendants Interrogatories Nos. 1-3, and 8; and Defendants Requests Nos. 1-2).

              5.      Section 220 Discovery

       Caracci’s requests also seek discovery related to his request for books and records

pursuant to 8 Del. C. § 220, information used by Graham to conclude that a Section 220

demand would be futile, and communications between Defendants, Graham, and Weiser

about the Section 220 documents.

       First, the Court considers these discovery requests another effort by Caracci to

challenge the determination of lead counsel and preliminary approval of the settlement,

because Caracci submitted a Section 220 demand and Graham did not. The Court has

already considered, and rejected, Caracci’s Section 220 arguments twice. (Doc. 49 at 7;

Doc. 72 at 18–20). Second, the Court concludes that additional Section 220 Discovery

would not assist the Court with determining whether the settlement is fair and adequate.

       The Court notes that Caracci is already in possession of the actual Section 220

documents. Caracci may use the content of those documents to make a colorable claim

against the settlement, if one so exists.

       According, Caracci is DENIED leave to conduct Section 220 Discovery.

(Graham Interrogatories Nos. 5-6, and 12; Graham Requests Nos. 3-6, and 13; and

Defendants Request No. 7).




                                            13
               6.     Rule VII Discovery

       This category of discovery relates to this Court’s Civil Procedure Rule VII. 10 Rule

VII requires a party who intends to apply to this Court for attorney’s fees by opposing

counsel to provide statements of fees, costs, and other expenses occurred every 120 days.

Caracci’s discovery requests seek information from Graham and Defendants that indicate

whether Graham’s counsel complied with this Court’s Rule VII. Caracci contends that he

should be permitted access to these documents in order to object to the settlement. (Doc.

78 at 5).

       The Court disagrees. Although the Court would be displeased if Graham’s

counsel failed to comply with this Court’s standing orders, information related to

Graham’s counsel’s conformance with Rule VII will not assist the Court when

determining whether the settlement is fair in this case. Nor is it a basis for Caracci to

make a colorable claim that the settlement should not be approved. If any party

were to challenge Graham’s failure to comply with Rule VII, it would be Defendants as

the opposing party that would be paying the attorney fees (if so ordered by the Court). 11

       Moreover, when reaching this conclusion, the Court is mindful that the “principle

factor” to be considered in a proposed settlement in a derivative action “is the extent of



10
   See Judge Black’s Cincinnati Civil Procedures, Rule VII at
https://www.ohsd.uscourts.gov/sites/ohsd/files//civil%20procedures%20in%20cincinnati%2011-
13%20%282%29.pdf.
11
  The Court notes that, while Caracci is denied this discovery at this time, Graham’s counsel
must still carry its burden of providing the appropriate documentation when seeking attorney
fees. Thus, when this case reaches the stage of considering a fee approval, Caracci will receive
documentation concerning the calculation of Graham’s counsel’s fees and costs.

                                               14
the benefit to be derived from the proposed settlement by the corporation, the real party

in interest.” Shlensky v. Dorsey, 574 F.2d 131, 147 (3d Cir. 1978). See also In re Intel

Corp. Derivative Litig., No. 09–cv–867, 2010 WL 2955178, at *1 (D. Del. July 22,

2010). Although an application for attorney fees will inevitably be considered in

conjuncture with determining whether the settlement should be approved, attorney fees

should not be the driving factor for approving (or disapproving) a settlement that benefits

(or fails to benefit) the company. Caracci’s Rule VII Discovery requests are solely

focused on gaining attorneys fees. Herrera, 818 F. App’x at 178 (4th Cir. 2020)

(affirming higher standard for objector discovery because “settlement-related

discovery… might be undertaken primarily to justify an award of attorneys fees to

objector’s counsel”).

       For these reasons, Caracci is DENIED leave to take Rule VII Discovery.

(Graham Request No. 8; and Defendants Request No. 4).

              7.     The Weiser Law Firm Discovery

       The Court last considers whether Caracci is permitted to seek discovery from

Weiser, pursuant to a subpoena issued under Federal Rule of Civil Procedure 45. (Doc.

73-6). Weiser represents shareholder Coahn – a nonparty to the litigation, but an active

nonparty who engaged in settlement discussions with Graham and Defendants. Caracci

issued the subpoena to Weiser on May 22, 2019. (Id.) This was after Graham’s counsel

was appointed lead counsel. (Doc. 49).

       Caracci has provided no case law that supports the proposition that an objector to a

proposed settlement is entitled to seek discovery from a nonparty in the action. This


                                            15
Court has found no such authority, and is not inclined to open the door to allowing

settlement objectors to issue broad-based subpoenas to nonparties to the litigation. 12

       Moreover, in response to the subpoena, Weiser timely served written objections to

Caracci, but Caracci did not move this Court for compliance with the subpoena pursuant

to Rule 45. Fed. R. Civ. P. 45(d)(2)(B). (Doc. 73-9). Caracci’s motion for leave to

conduct discovery can hardly be considered a motion to compel compliance with a

subpoena, given Caracci provided zero arguments or legal support related to subpoena

compliance in his motion.

       Accordingly, Caracci’s motion for leave to conduct discovery from the Weiser

Law Firm is DENIED. (Weiser Requests Nos. 1-4, and 8-9).

       In sum, it is within the Court’s discretion to determine whether Caracci, as an

objector, is entitled to discovery he seeks. The Court, in its broad discretion, will permit

Caracci to seek limited discovery, as discussed supra, to the extent that such information

has not already been provided to Caracci by Graham and Defendants. The Court

reiterates that this Order does not permit Caracci to seek discovery outside the confines of

this Order, or permit Caracci to further disrupt or delay the settlement proceedings.




12
  There is ample authority to support taking discovery from objectors to a settlement, as well as
taking discovery from an objector’s counsel. See NEWBERG ON CLASS ACTIONS (FIFTH) § 13:33
(2011) (citing cases). However, Coahn is not an objector to the settlement and such authority
does not support an objector issuing subpoenas to a nonparty.

                                               16
                                    IV. CONCLUSION

       Based upon the foregoing, Caracci’s motion for leave to take discovery (Doc. 73)

is GRANTED IN PART and DENIED IN PART.

       Within 28 days of this Order:

       1.     Plaintiff Graham, to the extent this information is not already in Caracci’s
              possession, custody or control, SHALL: (1) respond to Interrogatories
              (Doc. 73-2) Nos. 4, 14, and 15; and (2) respond to Requests for Production
              of Documents (Doc. 73-3) Nos. 7 and 14.

       2.     Defendants, to the extent this information is not already in Caracci’s
              possession, custody or control, SHALL: (1) provide nonprivileged and
              responsive information related to what was done in response to Caracci’s
              specific information requests; (2) respond to Interrogatories (Doc. 73-4)
              Nos. 4, 9, and 10; and (3) respond to Request for Production of Documents
              (Doc. 73-5) No. 8.

       Within 7 days of this Order, Plaintiff Graham SHALL file and send to Chambers

via email (black_chambers@ohsd.uscourts.gov): (1) an amended Proposed Notice

(including a red-line from the amended version (Doc. 81-2)); and (2) a Proposed Order

detailing the schedule of events. After which, the Court will expeditiously set a schedule

of events, set a final hearing date, and order the notices to be issued.

       Moreover, pursuant to the Southern District of Ohio’s Reconstitution Plan,

General Order 21-10, and General Order 21-11, the Court will conduct the fairness

hearing virtually. Accordingly:

       1.     Defendants SHALL include, and update as necessary, teleconference
              information when publishing the Stipulation and the Notice on the Investor
              Relations section of the Company’s website.

       2.     Plaintiff Graham SHALL also include, in Section VII of the Proposed
              Notice, the following language:



                                              17
             This hearing will be conducted by videoconference and
             teleconference. Counsel of record, and timely objectors, will
             receive a video conference invite at the email registered in
             CM/ECF.       Non-participants may join the hearing via
             teleconference. Pursuant to Court order, non-participants are
             required to mute their telephones during all stages of the
             proceedings. The teleconference dial-in information will be
             published in the Investor Relations section of the Company’s
             website [inset website address link here], at least seven (7)
             days before the hearing. The Court may, in its discretion,
             change the date and/or time of the hearing without further
             notice to you. If you intend to attend the hearing, please
             consult the above website for any change in date, time, or
             format of the hearing.

        IT IS SO ORDERED.

Date:    5/19/2021                                         s/Timothy S. Black
                                                         Timothy S. Black
                                                         United States District Judge




                                          18
